United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1076
                         ___________________________

                                    Andre Bickens,

                        lllllllllllllllllllllPetitioner - Appellant,

                                            v.

                                    Linda Sanders1,

                       lllllllllllllllllllllRespondent - Appellee.
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: June 21, 2013
                                 Filed: July 2, 2013
                                   (Unpublished)
                                   ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.




      1
        Linda Sanders has become Warden of the United States Medical Center for
Federal Prisoners in Springfield, Missouri, and is substituted as respondent - appellee
pursuant to Federal Rule of Appellate Procedure 43(c).
       Federal inmate Andre Bickens appeals the district court’s2 dismissal, without
prejudice, of his 28 U.S.C. § 2241 habeas petition. He argues that his habeas counsel
was ineffective, and that the district court should have conducted an evidentiary
hearing on his petition.3 Upon careful review, we find no basis for reversal. See
Nooner v. Hobbs, 689 F.3d 921, 938 (8th Cir. 2012) (district court’s decision to grant
or deny evidentiary hearing during habeas proceeding is reviewed for abuse of
discretion; evidentiary hearing is not necessary in habeas case when court is otherwise
thoroughly familiar with record); Lopez-Lopez v. Sanders, 590 F.3d 905, 907 (8th Cir.
2010) (there is no constitutional right to effective assistance of counsel in habeas
proceedings).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
       The Honorable Richard E. Dorr, late a United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable James C. England, United States Magistrate Judge for the Western District
of Missouri.
      3
       We do not consider issues that Bickens raised below but has not raised on
appeal, or issues raised for the first time on appeal. See Hill v. City of Pine Bluff,
Ark., 696 F.3d 709, 712 n.2 (8th Cir. 2012) (claims not argued on appeal are deemed
abandoned); Anthony v. Cattle Nat’l Bank & Trust Co., 684 F.3d 738, 740 (8th Cir.
2012) (per curiam) (declining to consider pro se arguments first raised on appeal).

                                         -2-